UNITED STATES DISTRICT COURT                                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
 -------------------------------------------------------------- X
                                                                       DOC #:
 JOHN M. STACK,                                                 :
                                                                       DATE FILED: 11/20/2019
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          18-CV-10371 (VEC)
                                                                :
                                                                :                ORDER
 KARR-BARTH ASSOCIATES, INC.,                                   :
 AXA ADVISORS, LLC, and                                         :
 AXA NETWORK, LLC,                                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 20, 2019, Plaintiff filed a motion for leave to amend, Dkt. 53;

        and

        WHEREAS Defendants appear to oppose the motion, unless Plaintiff agrees to certain

concessions, including the extension of fact discovery;

        IT IS HEREBY ORDERED that the parties are directed to meet and confer in good faith

for the lesser of one hour or until an agreement is reached, to resolve the pending request for

leave and obviate the need for further briefing. The parties are advised that, even if Plaintiff

were to agree to an extension of fact discovery, the Court would not approve another extension,

as should be clear from the Court’s previous instructions. If the parties are unable to resolve the

issue during the meet-and-confer, they must jointly call chambers for a teleconference on

November 26, 2019, at 3:00 P.M., and explain why they need judicial intervention. A joint

status letter shall be due on November 25, 2019.

SO ORDERED.
                                                                    ________________________
Date: November 20, 2019                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
